Exhibit 10.1

PATENT LICENSE AGREEMENT

Effective Date:                     

This Patent License Agreement (“Agreement”) is entered into between
RealNetworks, Inc., having an office at 2601 Elliott Ave., Suite 1000, Seattle,
WA 98121 (“Licensee”) and Intel Corporation, a Delaware corporation, having an
office at 2200 Mission College Boulevard, Santa Clara, CA 95052-8119
(“Licensor”). In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. DEFINITIONS

 

1.1 “Asset Purchase Agreement” means the January 26, 2012 Asset Purchase
Agreement between Licensor and Licensee.

 

1.2 “Effective Date” means the date on which the following conditions in (a) and
(b) have been both satisfied: (a) this Agreement has been executed and delivered
to the other party by each of the parties; and (b) the Asset Purchase Agreement
has closed pursuant to its terms. Licensee hereby authorizes Licensor to insert
the Effective Date where indicated above if and when the Effective Date occurs.

 

1.3 “Free Licensee Media Product” means a Licensee Media Product distributed by
(a) Licensee, (b) a Subsidiary of Licensee, or (c) a third party without direct
compensation to Licensee, and, if distributed as a standalone product by a third
party, then also without compensation to the third party. For clarity, Object
Code copies of computer programs that have been released by Licensee or a
Subsidiary of Licensee to the Helix Community under the RealNetworks Public
Source License version 1.0 or the GNU General Public License version 2.0 will be
considered Free Licensee Media Products.

 

1.4 “Licensed Patents” means (a) the patents and patent applications listed on
Exhibit A, (b) all foreign equivalents of the patents and patent applications
listed on Exhibit A, (c) patents that issue from any invention or discovery
described in a patent or patent application identified in (a) or (b), and
(d) patents that issue from a patent application identified in (a), (b), or (c).

 

1.5 “Licensee Media Product” means any Licensee Product whose primary purpose is
the downloading, playing, displaying, copying, recording, encoding, decoding,
creation, editing, organization, synchronization, storage, or transmission of,
or managing rights in connection with, audio, image, video or textual
information, or the playing of a game.

 

1.6 “Licensee Product” means those portions of a computer program, in Object
Code, for which Licensee or a Subsidiary of Licensee owns substantially all
copyrights with respect thereto.



--------------------------------------------------------------------------------

1.7 “Licensee Proprietary Media Format” means a media format first developed by
Licensee or a Subsidiary of Licensee and neither licensed by Licensee or a
Subsidiary of Licensee nor broadly adopted except for use in conjunction with
Licensee Products.

 

1.8 “Licensee Service” means the execution of an Object Code copy of a Licensee
Product owned by Licensee or a Subsidiary of Licensee that takes place on either
(a) a Licensee or Subsidiary of Licensee-owned computer system, or (b) on a
third-party-owned computer system where the execution of the Licensee Product is
under the direct supervision and control of Licensee or a Subsidiary of
Licensee.

 

1.9 “License Term” means the period commencing on the Effective Date and
continuing until the expiration of the last to expire of the Licensed Patents,
unless earlier terminated under Section 4.

 

1.10 “Object Code” means machine-executable computer program code that is
produced by a compiler or assembler.

 

1.11 “Person” means any natural person, corporation, partnership, limited
liability company, or other legal entity recognized in any jurisdiction in the
world.

 

1.12 “Subsidiary” means any Person directly or indirectly Controlled (as defined
in Exhibit C) by a Person, including through one or more intermediaries, only
during the time that such Person remains so Controlled.

 

2. GRANT OF RIGHTS

 

2.1 Limited License. Subject to the terms, conditions and restrictions of this
Agreement, Licensor hereby grants to Licensee and each of its Subsidiaries, a
non-exclusive, non transferable (except as set forth in Exhibit C and
Section 6.1), royalty-free, fully paid up, irrevocable (except as set forth in
Section 4 and Section 2.5 of Exhibit C), worldwide license, under the Licensed
Patents, during the License Term:

 

  (a) without the right to sublicense, to make, have made, use and import
Licensee Services and to practice any method or process to offer Licensee
Services (including, for clarity, the right to ***);

 

  (b) without the right to sublicense, to make, have made, use, and import
Licensee Products (including Licensee Media Products) and to practice any method
or process to make or use Licensee Products (including Licensee Media Products);

 

  (c) to sell and offer for sale any Licensee Media Products, in Object Code
form, to a third party (***), but if and only to the extent that Licensee, any
of its Subsidiaries *** is subject to a bona fide written indemnity obligation
to its purchasers in those sales with respect to patent assertions against the
Licensee Media Product without regard to the owner or origin of such patents.
For clarity, (i) any such licensed sale of a Licensee Media Product will be
deemed exhaustive of the applicable Licensed Patents anywhere in the world,
regardless of the

 

***

Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.

 

-2-



--------------------------------------------------------------------------------

  jurisdiction in which sold, to the full extent that such sale would have been
exhaustive of a United States patent if sold in the United States, (ii) “sales”
*** under license from Licensee or any of its Subsidiaries, (iii) the transfer
of ownership of a copy of a Licensee Media Product (whether through electronic
distribution or otherwise) will be considered a “sale” whether or not
consideration is paid in exchange for that copy and (iv) ***, will not alone be
indicative that an indemnity obligation is not bona fide for purposes of this
Section 2.1(c), except that where Licensee has ***.

 

2.2 Have Made Rights. Without limiting any other restriction on the rights and
license granted under this Agreement or implying any right not expressly granted
under this Agreement, the license granted to Licensee and its Subsidiaries to
“have made” Licensee Services in Section 2.1(a) and Licensee Products (including
Licensee Media Products) in Section 2.1(b) will apply solely when the Object
Code for the product to be manufactured by a third party (including, without
limitation, independent contractors) is owned by Licensee or any of its
Subsidiaries and furnished in substantially complete form to the third party by
Licensee or any of its Subsidiaries, and that Object Code is not originally
provided by the third party to Licensee or any of its Subsidiaries. Further, the
“have made” rights in Section 2.1 will not apply to any standard, off the shelf
product of any third party or to products originally designed by any third
party. For clarity, the restrictions *** are included within the scope of the
license under Section 2.1 solely to the extent that *** within the scope of
licenses granted in Section 2.1. Licensee and each of its Subsidiaries are
responsible for *** with the applicable terms of this Agreement.

 

2.3 No Patent Laundering. Without limiting any other restriction on the rights
and license granted under this Agreement or implying any right not expressly
granted under this Agreement, the licenses granted under Section 2.1 are
intended to cover only those products or services that meet the definitions of
Licensee Products (including Licensee Media Products) or Licensee Services, and
are not intended to cover other manufacturing or programming activities that
Licensee or any of its Subsidiaries may undertake on behalf of third Persons
(patent laundering activities).

 

2.4 No Other Rights. No intellectual property rights or licenses are granted
under this Agreement, by implication, estoppel, statute or otherwise, except as
expressly set forth in this Agreement. Licensee and each of its Subsidiaries
agrees that, as an essential basis of the bargain set forth in this Agreement,
the licenses in Section 2.1 apply solely to the Licensed Patents and do not
apply to any other patents, patent applications or other patent rights of
Licensor or any Subsidiary of Licensor (“Other Patent Rights”), whether held now
or later acquired by any such Person, regardless of whether, and even if, one or
more of the claims of such Other Patent Rights may be infringed by the practice
of one or more of the claims of the Licensed Patents. For clarification, the
***, but except as expressly set forth in this Agreement, ***.

 

2.5 Identification of Subsidiaries. Upon written request, Licensee shall, within
30 days after receiving such request, inform Licensor in writing whether any
Person is a Subsidiary of Licensee.

 

*** Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.

 

-3-



--------------------------------------------------------------------------------

3. NEW PRODUCTS

***

 

4. TERM

 

4.1 Term. This Agreement and the license and rights granted herein shall be void
ab initio if the Asset Purchase Agreement does not close in accordance with its
terms.

 

4.2 Termination.

 

  (a) In addition to the termination rights in Sections 4.2(b) and 4.2(c), upon
written notice to Licensee, Licensor may terminate this Agreement and the
license and other rights granted to Licensee and any of its Subsidiaries under
this Agreement if Licensee does not pay to Licensor, in the aggregate, Claim
Amounts (as defined in Section 8.4(a) of the Asset Purchase Agreement) greater
than or equal to ***, which are identified in Indemnification Claims (as defined
in Section 8.4(a) of the Asset Purchase Agreement) relating to breaches of any
Category 1 Patent Representations (as defined in Section 8.1(c)(ii) of the Asset
Purchase Agreement) by Licensee (i) as and when required under Section 8.4(c) of
the Asset Purchase Agreement with respect to Indemnification Claims to which
Licensee has no objection, or (ii) as and when required by Section 8.4(b) of the
Asset Purchase Agreement if the parties have agreed on the amount of
Indemnification Claims through the execution of a memorandum under
Section 8.4(b)(i) without Licensee commencing an Action (as defined in the Asset
Purchase Agreement) as permitted under Section 8.4(b); ***.

 

  (b) In addition to the termination rights in Sections 4.2(a) and 4.2(c), this
Agreement may be terminated as set forth in Section 2.5 of Exhibit C.

 

  (c) In addition to the termination rights in Sections 4.2(a) and 4.2(b), this
Agreement and the license and rights granted to Licensee shall immediately
terminate without further action of either party if any one of the following
conditions in (1) through (7) below occurs:

 

  (1) the filing by Licensee of a petition in bankruptcy or insolvency;

 

  (2) any adjudication that Licensee is bankrupt or insolvent;

 

  (3) the filing by Licensee of any petition or answer seeking reorganization,
readjustment or arrangement of its business under any law relating to bankruptcy
or insolvency;

 

  (4) the appointment of a receiver, supervisor or liquidator for all or
substantially all of Licensee’s property or a money judgment against Licensee
that remains unsatisfied for more than 30 days after entry of judgment and such
judgment has not been appealed;

 

*** Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.

 

-4-



--------------------------------------------------------------------------------

  (5) the making of any assignment for the benefit of Licensee’s creditors;

 

  (6) the institution of any proceedings for the liquidation or winding up of
the business of Licensee or for the termination of its corporate charter; or

 

  (7) any attempted assignment (by operation of law or otherwise), except for
any Permitted Assignment, Change of Control or Change of Character as expressly
permitted in Exhibit C.

In addition, the license granted to a Subsidiary of Licensee shall immediately
terminate solely with respect to that Subsidiary of Licensee without further
action of either party if any one of the conditions in Section 4.2(c)(1) through
(6) above occurs with respect to that Subsidiary of Licensee. For purposes of
determining whether any such condition has occurred with respect to a Subsidiary
of Licensee, as the circumstances require, “Subsidiary of Licensee” shall be
substituted for “Licensee” when reading this Section 4.2(b).

 

4.3 Effect of Termination. Upon termination of this Agreement, the license and
rights granted under this Agreement to Licensee and all Subsidiaries of Licensee
shall immediately terminate.

 

4.4 Survival. Sections 1, 2.4, 4.3, 4.4, 5, and 6 shall survive any termination
or expiration of this Agreement.

 

5. DISCLAIMERS

 

5.1 Nothing contained in this Agreement shall be implied as:

 

  (a) a warranty or representation as to the validity, enforceability or scope
of any Licensed Patent;

 

  (b) a warranty or representation that any manufacture, sale, use or other
disposition of Licensee Products or Licensee Services shall be free from
infringement of any patent or other intellectual property rights of Licensor or
any third Person;

 

  (c) an agreement or obligation to bring or prosecute actions or suits against
any third Person for infringement or conferring any right to bring or prosecute
actions or suits against any third Person for infringement;

 

  (d) an agreement or obligation to defend any action or suit brought by a third
Person that challenges the validity of any of the Licensed Patents;

 

  (e) conferring any right to Licensee or a Subsidiary of Licensee to use in
advertising, publicity or otherwise, any trademark, trade name or names, or any
contraction, abbreviation or simulation thereof, of Licensor;

 

-5-



--------------------------------------------------------------------------------

  (f) conferring by implication, estoppel or otherwise upon Licensee or any
Subsidiary of Licensee any license or other right under any patent, copyright,
maskwork, trade secret, trademark or other intellectual property right, except
the license and rights expressly granted under this Agreement;

 

  (g) an obligation on Licensor to furnish any technical or other information or
know how;

 

  (h) an obligation on Licensor to file or maintain any patent or patent
application, or to secure any patent; or

 

  (i) imposing any commitment or obligation on either party to close the
transactions under the Asset Purchase Agreement.

 

5.2 NO OTHER WARRANTIES. SOLELY WITH RESPECT TO THIS AGREEMENT, EACH PARTY
HEREBY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.

 

6. MISCELLANEOUS

 

6.1 No Assignment or Assumption.

 

  (a) Except as set forth in Exhibit C, neither this Agreement nor any right,
license or obligation under this Agreement shall be assignable or assumable by
or from Licensee or any Subsidiary of Licensee, whether in connection with a
change in ownership, bankruptcy, merger, acquisition, sale or transfer of all,
substantially all or any part of the business or assets of Licensee or any of
its Subsidiaries or otherwise, including in connection with any Change of
Control (as defined on Exhibit C) or Change of Character (as defined on Exhibit
C), either voluntarily, by operation of law or otherwise, without Licensor’s
prior written consent, which consent may be withheld at Licensor’s sole
discretion.

 

  (b) Without limiting any other provision of this Agreement, with respect to
any proposed or purported assumption or assignment of any right, license or
obligation under this Agreement by Licensee or any Subsidiary of Licensee during
or in connection with any bankruptcy proceeding related to Licensee or any
Subsidiary of Licensee, the parties agree and stipulate as follows:

 

  (1) this Agreement is an executory agreement under 11 U.S.C. § 365 (Title 11
of the United States Code, referred to in this Section 6.1(b) as the “Bankruptcy
Code”) or any similar foreign law; and

 

  (2)

as a licensor of “intellectual property” (as that term is defined in Section 101
of the Bankruptcy Code) under this Agreement, in entering this Agreement and
granting the rights and license it grants under this

 

-6-



--------------------------------------------------------------------------------

  Agreement, Licensor has, in its efforts to protect its own valuable
intellectual property, relied on the particular skills and business qualities of
the recipients of such rights. Therefore, the parties agree that if Licensee or
any Subsidiary of Licensee enters into any bankruptcy proceedings of any kind,
this Agreement is of the type described in Section 365(c)(1) of the Bankruptcy
Code because U.S. patent law prohibits the assignment of a patent license
without the consent of the licensor, and thus, notwithstanding the provisions of
Section 365(f) of the Bankruptcy Code or any similar provision, this Agreement
may not be assumed or assigned in bankruptcy without Licensor’s consent, which
may be withheld in Licensor’s sole discretion.

 

  (c) Any purported assignment, assumption or transfer in violation of this
Section 6.1 shall be null and void and without effect. Subject to the
restrictions on Licensee and each Subsidiary of Licensee in this Section 6.1,
this Agreement shall be binding upon and inure to the benefit of the parties and
their permitted respective successors and assigns.

 

6.2 Disclaimer of Consequential Damages. NEITHER PARTY SHALL BE LIABLE UNDER
THIS AGREEMENT FOR ANY INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, ANY LOSS
OF PROFIT, REVENUE OR DATA OR COST OF COVER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE LICENSED PATENTS.

 

6.3 Compliance with Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

 

6.4 Confidentiality of Terms. Each party shall keep the terms of this Agreement
confidential and shall not now or hereafter divulge these terms to any third
Person except:

 

  (a) with the prior written consent of the other party, which consent will not
be unreasonably withheld or delayed;

 

  (b) to any governmental body having jurisdiction and authority to compel such
disclosure; provided, that before such disclosure the party compelled to make
such disclosure shall seek confidential treatment of any disclosed portion of
this Agreement and shall reasonably cooperate with the other party in seeking
and securing such confidential treatment;

 

  (c) subject to Sections 6.4(d) and (e), as otherwise may be required by law or
legal process, including to legal and financial advisors in their capacity of
advising a party in such matters; provided, that such advisors are obligated not
to further disclose to any other Person any portion of such information;

 

-7-



--------------------------------------------------------------------------------

  (d) during the course of litigation, so long as the disclosure of such terms
are restricted in the same manner as is the confidential information of the
other litigating parties and so long as (i) the restrictions are embodied in a
court-entered protective order and (ii) the disclosing party informs the other
party in writing at least five business days in advance of the disclosure;

 

  (e) in confidence to legal counsel, accountants, banks and financing sources
and their advisors having a reasonable need to know, solely in connection with
complying with information requests associated with contemplated and executed
financial transactions, subject to customary written obligations of
non-disclosure, non-use and safe-keeping; or

 

  (f) by Licensor in connection with any divestiture, sale, merger or other
transaction involving or related to the Licensed Patents or the prosecution,
maintenance, enforcement or defense of the Licensed Patents.

Additionally, each party may use similar terms in other agreements. Neither
party shall use or refer to this Agreement or any of its provisions in any
promotional activity.

 

6.5 Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without reference to its conflict of law principles to the contrary.

 

6.6 Jurisdiction. All disputes and litigation arising out of or related to this
Agreement, including matters connected with its performance, shall be subject to
the exclusive jurisdiction of the courts of the State of Delaware, the federal
courts sitting therein, or the Court of Chancery of the State of Delaware,
pursuant to 10 Del. C. § 346. Each party hereby irrevocably submits to the
personal jurisdiction of such courts, irrevocably waives all objections to such
venue, and if such dispute is brought in Delaware Chancery court, waives its
right to trial by jury.

 

6.7 Notice. All notices required or permitted to be given under the terms of
this Agreement shall be in writing (regardless of whether the provision
requiring such notice expressly calls for such notice to be in writing) and
shall be delivered by hand, or if dispatched by prepaid air courier or by
registered or certified airmail, postage prepaid, addressed as follows:

 

If to Licensee:

   If to Licensor:

RealNetworks, Inc.

2601 Elliott Ave., Suite 1000

Seattle, WA 98121

Fax: (206) 674-2695

Attention: Chief Legal Officer/General Counsel

 

  

Intel Corporation

2200 Mission College Boulevard

Santa Clara, California 95052

Fax: (408) 765-7056

Attention: Director of Licensing

 

-8-



--------------------------------------------------------------------------------

with a copy to:

Wilson Sonsini Goodrich& Rosati, PC

701 Fifth Avenue

Suite 5100

Seattle, WA 98104

Attention: Patrick Schultheis

  

with a copy to:

Perkins Coie LLP

1201 Third Avenue

Suite 4800

Seattle, Washington 98101-3099

Attention: Stacey Ravetta

Such notices shall be deemed to have been served when received by the addressee
or, if delivery is not accomplished by reason of some fault of the addressee,
when tendered for delivery. Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.

 

6.8 Severability. The terms of this Agreement are severable. If any term in this
Agreement is found or held to be invalid or unenforceable in any jurisdiction in
which this Agreement is being performed, the remainder of this Agreement shall
remain valid and enforceable and the parties shall negotiate a substitute, valid
and enforceable term that most nearly effects the parties’ intent in entering
into this Agreement.

 

6.9 Waiver. No modification or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless assented to in
writing by the party who would be charged, and the waiver of any breach or
default shall not constitute a waiver of any other right under, or any
subsequent breach or default of, this Agreement.

 

6.10 No Rule of Strict Construction. Regardless of which party may have drafted
this Agreement or any part thereof, no rule of strict construction shall be
applied against either party.

 

6.11 Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.12 Counterparts. This Agreement may be executed in two or more counterparts,
all of which, taken together, shall be regarded as one and the same instrument.
Such counterparts may be exchanged by fax, or scanned and exchanged by
electronic mail, followed up with hard copy, but shall be effective upon receipt
of fax/electronic mail as applicable.

 

6.13 Entire Agreement and Amendment. This Agreement, including its exhibits,
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and, except where expressly stated otherwise, merges and
supersedes all prior agreements, understandings, negotiations and discussions.
No amendments or modifications shall be effective unless in a writing signed by
an authorized representative of each party. No oral explanation or oral
information by either party shall alter the meaning or interpretation of this
Agreement. Neither of the parties shall be bound by any conditions, definitions,
warranties, understandings, or representations with respect to the subject
matter of this Agreement other than as expressly provided herein.

 

-9-



--------------------------------------------------------------------------------

6.14 No Third Party Beneficiaries. This Agreement is entered into solely
between, and may be enforced only by, Licensor and Licensee. This Agreement
shall not create or be construed to create any rights of third parties,
including Subsidiaries of Licensor, employees, suppliers, franchisees, or
customers of either Licensor or Licensee, or to create any obligations or
liability of either Licensor or Licensee to any such third parties. For clarity,
this paragraph will not be construed to supersede the licenses explicitly
granted in Section 2.

 

-10-



--------------------------------------------------------------------------------

The parties hereto have caused this Patent License Agreement to be duly executed
on the date below written.

 

INTEL CORPORATION    REALNETWORKS, INC. By:  

/s/ Renée James

   By:  

/s/ Michael Lunsford

  Renée James        Senior Vice President        General Manager       
Software and Services Group     

Michael Lunsford

       Printed Name

 

    

Executive Vice President

Date        Title       

1/26/12

       Date



--------------------------------------------------------------------------------

Exhibit A

LICENSED PATENTS



--------------------------------------------------------------------------------

Exhibit A

PART 1

 

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN010d1    SYSTEM AND METHOD OF ORGANIZING AND
EDITING METADATA    US    13092094    4/21/2011    US 2011-0218983 A1      
RN012    SYSTEM AND METHOD FOR CONCEALING ERRORS IN AN AUDIO TRANSMISSION    US
   9300797    4/27/1999       6597961    7/22/2003 RN013    SYSTEM AND METHOD
FOR CROSS-FADING BETWEEN AUDIO STREAMS    US    9300798    4/27/1999      
7302396    11/27/2007 RN014    SYSTEM AND METHOD OF PROVIDING FOR THE CONTROL OF
A MUSIC PLAYER TO A DEVICE DRIVER    US    9577257    5/22/2000       7237198   
6/26/2007 RN014c2    SYSTEM AND METHOD OF PROVIDING FOR THE CONTROL OF A MUSIC
PLAYER TO A DEVICE DRIVER    US    13013679    1/25/2011    US 2011-0154202 A1
      RN015c1    SYSTEM AND METHOD FOR GENERATING MULTIPLE SYNCHRONIZED ENCODED
REPRESENTATIONS OF MEDIA DATA    US    11022474    12/22/2004    US 2005-0123058
A1    7885340    2/8/2011 RN016    SYSTEM AND METHOD FOR PROVIDING UPDATE    US
   9318755    5/25/1999       6996627    2/7/2006 RN016c1    SYSTEM AND METHOD
FOR PROVIDING UPDATE    US    11344584    1/30/2006    US 2006-0206607 A1   
7650423    1/19/2010 RN016c2    SYSTEM AND METHOD FOR PROVIDING UPDATE    US   
12647219    12/24/2009    US 2010-0121983 A1       RN017    SYSTEM AND METHOD
FOR UPDATING INFORMATION VIA A NETWORK    US    9318438    5/25/1999      
7062765    6/13/2006 RN017c1    SYSTEM AND METHOD FOR UPDATING INFORMATION VIA A
NETWORK    US    11419700    5/22/2006    US 2006-0265471 A1    7844963   
11/30/2010 RN018    SYSTEM AND METHOD FOR GENERATING VIDEO FRAMES AND CORRECTING
MOTION    US    9345577    6/30/1999       6760378    7/6/2004 RN018c1    SYSTEM
AND METHOD FOR GENERATING VIDEO FRAMES AND CORRECTING MOTION    US    10838991
   5/4/2004    US 2004-0208246 A1    7738562    6/15/2010 RN019    SYSTEM AND
METHOD FOR GENERATING VIDEO FRAMES AND POST FILTERING    US    9345584   
6/30/1999       6753865    6/22/2004 RN020    SYSTEM AND METHOD FOR GENERATING
VIDEO FRAMES    US    9345686    6/30/1999       6731818    5/4/2004 RN020de   
   Germany    10084783.8    6/30/2000          RN020uk       GB    130614.1   
5/30/2000       2368744    12/24/2003 RN021    SYSTEM AND METHOD FOR GENERATING
VIDEO FRAMES AND DETECTING TEXT    US    9345576    6/30/1999       6735338   
5/11/2004 RN022    SYSTEM AND METHOD FOR PLAY WHILE RECORDING    US    9549988
   4/14/2000       6937814    8/30/2005 RN022c1    SYSTEM AND METHOD FOR PLAY
WHILE RECORDING    US    11175622    7/5/2005    US 2005-0244134 A1    7925137
   4/12/2011 RN022c1d1    SYSTEM AND METHOD FOR PLAY WHILE RECORDING    US   
13042180    3/7/2011    US 2011-0150418 A1       RN022UK       GB    226072.7   
         RN024    SYSTEM AND METHOD OF TRANSMITTING DATA PACKETS    US   
9454870    12/3/1999       6889257    5/3/2005 RN024c1    SYSTEM AND METHOD OF
TRANSMITTING DATA PACKETS    US    11108980    4/19/2005    US 2005-0188099 A1
   7451228    11/11/2008 RN024uk       GB    215391.4    11/29/2000      
2376148    2/25/2004 RN025    SYSTEM AND METHOD FOR DETERMINING NETWORK
CONDITIONS    US    9246506    2/8/1999       6731600    5/4/2004 RN025C1   
SYSTEM AND METHOD FOR DETERMINING NETWORK CONDITIONS    US    10800535   
3/15/2004       7948906    5/24/2011 RN025c2    SYSTEM AND METHOD FOR
DETERMINING NETWORK CONDITIONS    US    12965750    12/10/2010    US
2011-0080840 A1       RN026    SYSTEM AND METHOD FOR PROVIDING RANDOM ACCESS TO
A MULTIMEDIA OBJECT OVER A NETWORK    US    9167521    10/6/1998       6314466
   11/6/2001 RN026d1    SYSTEM AND METHOD FOR PROVIDING RANDOM ACCESS TO A
MULTIMEDIA OBJECT OVER A NETWORK    US    9966375    9/27/2001       6633918   
10/14/2003 RN026d2    SYSTEM AND METHOD FOR PROVIDING RANDOM ACCESS TO A
MULTIMEDIA OBJECT OVER A NETWORK    US    10646933    8/22/2003    US
2004-0046790 A1    7284065    10/16/2007 RN026d3    SYSTEM AND METHOD FOR
PROVIDING RANDOM ACCESS TO A MULTIMEDIA OBJECT OVER A NETWORK    US    11975364
   10/16/2007    US 2008-0215746 A1       RN027    A SYSTEM AND METHOD FOR
REGULATING THE TRANSMISSION OF MEDIA DATA    US    9175208    10/19/1998      
6487663    11/26/2002

 

1



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN027c1    SYSTEM AND METHOD FOR REGULATING THE
TRANSMISSION OF MEDIA DATA    US    10189854    7/3/2002       6671807   
12/30/2003 RN027c2    SYSTEM AND METHOD FOR REGULATING THE TRANSMISSION OF MEDIA
DATA    US    10690736    10/21/2003       6934837    8/23/2005 RN027c4   
SYSTEM AND METHOD FOR REGULATING THE TRANSMISSION OF MEDIA DATA    US   
11881693    7/26/2007       7930561    4/19/2011 RN028    SYSTEM AND METHOD OF
MANAGING METADATA DATA    US    9549986    4/14/2000       6760721    7/6/2004
RN028re    SYSTEM AND METHOD OF MANAGING METADATA DATA    US    11452187   
6/12/2006       RE42101    2/1/2011 RN028reD1       US    12547341    8/25/2009
         RN029    METHOD AND APPARATUS FOR RECOMMENDING SELECTIONS BASED ON
PREFERENCES IN A MULTI-USER SYSTEM    US    8119793    9/9/1993       5583763   
12/10/1996 RN029c2    METHOD AND APPARATUS FOR RECOMMENDING SELECTIONS BASED ON
PREFERENCES IN A MULTI-USER SYSTEM    US    9874563    6/5/2001    US
2001-0053994 A1    7050988    5/23/2006 RN029c3    METHOD AND APPARATUS FOR
RECOMMENDING SELECTIONS BASED ON PREFERENCES IN A MULTI-USER SYSTEM    US   
11383734    5/16/2006    US 2006-0265369 A1    7461055    12/2/2008 RN030   
AUDIO-ON-DEMAND COMMUNICATION SYSTEM    US    8347582    11/30/1994      
5793980    8/11/1998 RN030c1    AUDIO-ON-DEMAND COMMUNICATION SYSTEM    US   
9042172    3/13/1998       6151634    11/21/2000 RN030c2    A MULTIMEDIA
COMMUNICATIONS SYSTEM AND METHOD FOR PROVIDING AUDIO ON DEMAND TO SUBSCRIBERS   
US    9237099    1/25/1999       6985932    1/10/2006 RN030c3    AUDIO-ON-DEMAND
COMMUNICATION SYSTEM    US    11422305    6/5/2006    US 2006-0271989 A1   
7500011    3/3/2009 RN030c4    AUDIO-ON-DEMAND COMMUNICATION SYSTEM    US   
12368871    2/10/2009    US 2009-0144781 A1       RN030c5                     
RN030c6    AUDIO-ON-DEMAND COMMUNICATION SYSTEM    US    9971954    10/4/2001   
   7349976    3/25/2008 RN030c7    AUDIO ON-DEMAND COMMUNICATION SYSTEM    US   
13309454    12/1/2011          RN030d1    AUDIO-ON DEMAND COMMUNICATION SYSTEM
   US    9568525    5/9/2000       7464175    12/9/2008 RN034    ERROR
MITIGATION AND CORRECTION IN THE DELIVERY OF ON DEMAND AUDIO    US    8631846   
4/12/1996       5917835    6/29/1999 RN035    METHOD AND APPARATUS FOR
PERFORMING FAST DISCRETE COSINE TRANSFORMS AND FAST INVERSE DISCRETE COSINE
TRANSFORMS USING LOOK-UP TABLES    US    8125590    9/23/1993       6112219   
8/29/2000 RN035de       Germany    EU94929314.6    9/23/1993          RN035ep   
   EP    94929314.6    9/23/1993          RN036   

PARALLEL PROCESSING OF DIGITAL SIGNALS IN A SINGLE

ARITHMETIC/LOGIC UNIT

   US    8172323    12/22/1993       5689592    11/18/1997 RN037    COMPUTER
TELECONFERENCING METHOD    US    8242271    5/13/1994       5587928   
12/24/1996 RN038    METHOD AND APPARATUS FOR APPLYING GAMMA PREDISTORTION TO A
COLOR    US    8332122    10/31/1994       5565931    10/15/1996 RN041    IMAGE
SIGNAL CODER OPERATING AT REDUCED    US    8504631    6/7/1995       5854858   
12/29/1998 RN041d1    IMAGE SIGNAL CODER OPERATING AT REDUCED    US    8986841
         5917954    6/29/1999 RN042    METHOD AND APPARATUS FOR ENHANCING IMAGES
USING HELPER SIGNALS    US    8480169    6/7/1995       5818972    10/6/1998
RN044    WATERMARKING METHOD AND APPARATUS FOR COMPRESSED DIGITAL VIDEO    US   
8710246    9/13/1996       5809139    9/15/1998 RN045    METHOD AND APPARATUS
FOR PROVIDING SCALABLE PRE- COMPRESSED DIGITAL VIDEO WITH REDUCED QUANTIZATION
BASED ARTIFACTS    US    9177406    10/23/1998       6480541    11/12/2002
RN045c1    METHOD AND APPARATUS FOR PROVIDING SCALABLE PRE-COMPRESSED DIGITAL
VIDEO WITH REDUCED QUANTIZATION BASED ARTIFACTS    US    10292257    11/12/2002
      7075986    7/11/2006 RN047    METHOD AND APPARATUS FOR PERFORMING FAST
REDUCED COEFFICIENT DISCRETE COSINE TRANSFORMS    US    8332535    10/31/1994   
   5712809    1/27/1998 RN047d1    METHOD AND APPARATUS FOR PERFORMING FAST
REDUCED COEFFIECIENT DISCRETE COSINE TRANSFORMS    US    8940191    9/29/1997   
   5822003    10/13/1998

 

2



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN048    FAST INVERSE DISCRETE TRANSFORM USING
SUBWORDS FOR DECOMPRESSION OF INFORMATION    US    7911824    7/10/1992      
5394349    2/28/1995 RN049    SYSTEM AND METHOD FOR CREATING AND DISPLAYING
CLASSES OF GRAPHICAL DISPLAY OBJECTS    US    9576359    5/22/2000       7941756
   5/10/2011 RN049d1       US    13078566    4/1/2011          RN050    SYSTEM
AND METHOD FOR MANIPULATING COMPRESSED FILES    US    8714649    9/16/1996      
5802520    9/1/1998 RN052c1    SYSTEM AND METHOD FOR SEAMLESSLY JOINING
MULTICAST SESSION    US    11219531    9/2/2005       7535903    5/19/2009
RN052c2    SYSTEM AND METHOD FOR SWITCHING FROM A UNICAST TO A MULTICAST DATA
TRANSMISSION SESSION    US    12427549    4/21/2009    US 2009-0201929 A1   
7920562    4/5/2011 RN053    SYSTEM AND METHOD FOR INTRACODING VIDEO DATA    US
   9732522    12/6/2000       6765964    7/20/2004 RN053c1    SYSTEM AND METHOD
FOR INTRACODING VIDEO DATA    US    10848992    5/18/2004       7706444   
4/27/2010 RN053c2    SYSTEM AND METHOD FOR INTRACODING AND DECODING VIDEO DATA
   US    12767744    4/26/2010    US 2010-0296578 A1       RN054    VIDEO
COMPRESSION AND DECOMPRESSION SYSTEM WITH POSTFILTER TO FILTER CODING ARTIFACTS
   US    9731474    12/6/2000       7054500    5/30/2006 RN055    SYSTEMS AND
METHODS FOR VIDEO COMPRESSION    US    9865037    10/1/2001       7123656   
10/17/2006 RN056    AUTOMATED INVERSE TELECINE CONVERSION    US    9732217   
12/6/2000       6724433    4/20/2004 RN056c1    AUTOMATED INVERSE TELECINE
CONVERSION    US    10806597    3/23/2004       7369179    5/6/2008 RN056c2   
AUTOMATED INVERSE TELECINE CONVERSION    US    12080528    4/2/2008    US
2008-0211965 A1    7898599    3/1/2011 RN058    SYSTEMS AND METHODS FOR CREATING
SELF-EXTRACTING FILES    US    9818134    3/27/2001    US 2002-0143792 A1      
RN059    SYSTEMS AND METHODS FOR MULTIPLE-FILE DATA COMPRESSION    US    9754983
   1/5/2001    US 2002-0033762 A1    6522268    2/18/2003 RN062   
INSTRUCTION/DATA PROTECTION EMPLOYING DERIVED OBSCURING    US    9552951   
4/20/2000       7000119    2/14/2006 RN065    SCALABLE AND EXTENSIBLE SECURE
RENDERING OF DIGITAL CONTENT    US    10075471    2/13/2002    US 2003-0154391
A1    7636860    12/22/2009 RN065c1    SCALABLE AND EXTENSIBLE SECURE RENDERING
OF DIGITAL CONTENT    US    12625383    11/24/2009    US 2010-0131776 A1   
7636860    12/22/2009 RN068    METHOD AND APPARATUS FOR SOTFWARE DELIVERY AND
MANAGEMENT    US    10105072    3/20/2002    US 2003-0181242 A1       RN072c1   
SYSTEMS AND METHODS FOR DYNAMIC ACCESS TO PROGRAM FEATURES    US    12962450   
12/7/2010    US 2011-0138445 A1       RN073c1    SYSTEM AND METHOD FOR PROVIDING
INTEGRATED MEDIA US       12719680    3/8/2010    US 2010-0169464 A1       RN074
   LICENSING DIGITAL CONTENT    US    10608278    6/27/2003       7748030   
6/29/2010 RN076    SYSTEMS AND METHOD FOR PROVIDING TARGETED MESSAGE IN A MEDIA
PLAYER    US    10303492    11/20/2002    US 2004-0044569 A1       RN077   
METHOD AND APPARATUS FOR DYNAMIC DATA-TYPE MANAGEMENT    US    10253397   
9/23/2002    US 2004-0059776 A1    7263688    8/28/2007 RN078    METHOD AND
APPARATUS FOR RESIZING VIDEO CONTENT DISPLAYED WITHIN A GRAPHICAL USER INTERFACE
   US    10211990    8/1/2002    US 2004-0025112 A1    7549127    6/16/2009
RN079    METHOD AND APPARATUS FOR PRESERVING MATRIX SURROUND INFORMATION IN
ENCODED AUDIO/VIDEO    US    10295582    11/14/2002    US 2003-0231774 A1   
7428440    9/23/2008 RN079c1    PRESERVING MATRIX SURROUND INFORMATION IN
ENCODED AUDIO/VIDEO SYSTEM AND METHOD    US    12235504    9/22/2008    US
2009-0041256 A1       RN079EP       EP    3731046.3    4/22/2003         
RN079HK       Hong Kong    5102483.5    3/22/2005          RN080    METHOD AND
APPARATUS FOR DISTRIBUTING BINARY PRESENTATIONS WITHIN DIGITAL MEDIA CONTENT
FILES US       10302670    11/22/2002    US 2004-0103207 A1    7849159   
12/7/2010 RN082    METHOD AND SYSTEM OF DYNAMIC TRANSFORMATION OF ENCRYPTED
MATERIAL    US    8935955    9/23/1997       5991402    11/23/1999 RN082ca      
Canada    2303049    3/10/2000       2303049    1/29/2008 RN082cn       China   
98811446.1    9/21/1998       ZL98811446.1    10/25/2006 RN082de       Germany
   98947171.9    9/21/1998       1018237    11/25/2009 RN082ep       EP   
98947171.9    9/21/1998       1018237    11/25/2009 RN082fr       France   
98947171.9    9/21/1998       1018237    11/25/2009 RN082gb       GB   
98947171.9    9/21/1998       1018237    11/25/2009 RN082id       Indonesia   
W20000763    9/21/1998         

 

3



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN082il       Israel    135048    9/21/1998      
   RN082jp       Japan    2000-513380    9/21/1998       4309042    5/15/2009
RN082JPd1       Japan    2008-070026    3/18/2008       JP4658156    1/7/2011
RN082kr       Korea    10-2000-7003018    3/22/2000       609598    7/29/2006
RN082si       Singapore or
Slovenia    200001555-2             RN083    AUTOMATIC DEINTERLACING AND INVERSE
TELECINE    US    10340376    1/10/2003    US 2004-0135924 A1    7154555   
12/26/2006 RN083c1    AUTOMATIC DEINTERLACING AND INVERSE TELECINE    US   
11541767    10/2/2006    US 2007-0024703 A1    7605866    10/20/2009 RN084   
STOCHASTIC ADAPTIVE STREAMING OF CONTENT    US    10340105    1/10/2003    US
2004-0139215 A1    6968387    11/22/2005 RN084cn       China    480006041.6   
1/12/2004       ZL200480006041.6    3/4/2009 RN084EP       EP    4701536.7   
1/12/2004          RN084jp       Japan    2005-5009013    6/11/2005         
RN085    SYSTEMS AND METHODS FOR SELECTING BUFFERING TIME FOR MEDIA DATA    US
   10354439    1/29/2003       7925770    4/12/2011 RN085c1    SYSTEMS AND
METHODS FOR SELECTING BUFFERING TIME FOR MEDIA DATA    US    13043363   
3/8/2011    US 2011-0161493 A1       RN085d1    SYSTEMS AND METHODS FOR
SELECTING BUFFERING TIME FOR MEDIA DATA    US    13041171    3/4/2011    US
2011-0153860 A1       RN086c1    METHOD AND PROCESS FOR TRANSMITTING VIDEO
CONTENT US       10372025    2/21/2003    US 2004-0153648 A1    7302057   
11/27/2007 RN087    BUFFER MANAGEMENT FOR STREAMING    US    10323610   
12/18/2002          RN088    KEY BASED DECIPHER INCLUDING ITS GENERATION,
DISTRIBUTION AND USAGE    US    10377346    2/27/2003    US 2004-0190713 A1   
7263185    8/28/2007 RN089    SYSTEM AND METHOD FOR UNINTERRUPTED STREAMING   
US    10793018    3/3/2004       7925771    4/12/2011 RN089c1       US   
13048691    4/21/2011    US 2011-0167169 A1       RN090    SYSTEM AND METHOD FOR
THE DISTRIBUTION OF SOFTWARE PRODUCTS    US    10390503    3/13/2003    US
2004-0181459 A1    7668752    2/23/2010 RN090d1       US    12710269   
2/22/2010    US 2010-0153195 A1       RN093UK       GB    524828.1    5/6/2004
      GB2417636    9/26/2007 RN094    METHOD AND PROCESS FOR PRODUCING A
SEQUENCE OF DATA REQUEST USER    US    10425562    4/29/2003    US 2004-0230909
A1    7774235    8/10/2010 RN096    SYSTEMS AND METHODS FOR THE EFFICIENT
READING OF DATA IN A SERVER SYSTEM    US    10418967    4/17/2003       7237061
   6/26/2007 RN097    DIGITAL AUDIO SIGNAL COMPRESSION METHOD AND APPARATUS   
US    10826469    4/16/2004    US 2004-0208169 A1       RN099   
CONTEXT-ADAPTIVE VLC VIDEO TRANSFORM COEFFICIENTS ENCODING/DECODING METHODS AND
APPARATUSES    US    10232337    8/30/2002    US 2003-0202601 A1    7099387   
8/29/2006 RN099cn       China    3811582.4    3/12/2003       3811582.4   
1/15/2010 RN099d1    CONTEXT-ADAPTIVE VLC VIDEO TRANSFORM COEFFICIENTS
ENCODING/DECODING METHODS AND APPARATUSES    US    11467531    8/25/2006    US
2007-0041449 A1    7920629    4/5/2011 RN099ep       EP    3745537.5   
3/12/2003          RN099jp       Japan    2003-581508    3/20/2003       4515097
   5/21/2010 RN099kr       Korea    2004-7015033    3/12/2003      
10-2004-7015033    5/7/2010 RN101    METHOD AND APPARATUS FOR CONTROLLING ACCESS
RESTRICTIONS FOR    US    10877955    6/24/2004    US 2005-0038996 A1      
RN102    MULTIPLE ENTITY CONTROL OF ACCESS RESTRICTIONS FOR MEDIA PLAYBACK    US
   10877956    6/24/2004    US 2005-0086683 A1    7437769    10/14/2008 RN104   
INTRA CODING VIDEO DATA METHODS AND APPARATUSES    US    10525164    2/22/2005
   US 2006-0056518 A1    7606312    10/20/2009 RN104cn       China    3820368.5
   6/12/2003       3820368.5    4/22/2009 RN104cnd1       China    2.0091E+11   
3/2/2009          RN104epd1       EP    6124547.8    11/22/2006         
RN104epd1gb       GB    6124547.8    11/22/2006          RN104hk       Hong Kong
   6104095    4/3/2006       1082146    12/18/2009 RN104JP       Japan   
2004-562614    6/12/2003       4491349    4/9/2010 RN104kr       Korea   
10-2005-7000286    6/12/2003          RN109    RIGHTS ENFORCEMENT AND USAGE
REPORTING ON A CLIENT DEVICE    US    10719674    11/21/2003    US 2005-0022025
A1    7949877    5/24/2011 RN109c1       US    13092848    4/22/2011    US
2011-0197078 A1       RN110    AUDIO DELIVERY AND RENDERING METHOD AND    US   
9505486    2/16/2000       7099848    8/29/2006 RN110ep       EP    911842.3   
2/16/2000       1155402    8/30/2006 RN110epD1       EP    6012366.8   
9/16/2000          RN110gb       GB    911842.3    2/16/2000       1155402   
8/30/2006 RN110jp       Japan    2000-600,258    2/16/2000       4794047   
8/5/2011 RN111    DIGITAL AUDIO AND VIDEO PLAYBACK WITH PERFORMANCE COMPLEMENT
TESTING    US    10335041    12/30/2002    US 2003-0105678 A1    7020637   
3/28/2006 RN112au       Australia    2001233320    2/5/2001       2001233320   
6/25/2009 RN112ca       Canada    2399657    12/8/2000          RN112cn      
China    1806572.4    2/5/2001       ZL 01806572.4    11/7/2007 RN112d1   
SYSTEM FOR DISTRIBUTED MEDIA NETWORK AND META DATA SERVER    US    11751453   
5/21/2007    US 2007-0300222 A1    7792787    9/7/2010 RN112ep       EP   
1905441    2/5/2001       1256225    8/18/2010 RN112hk       Hong Kong   
3102834.3    2/5/2001          RN112JP       Japan    2001-557289    2/5/2001   
     

 

4



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN112KR       Korea    10-2002-7010067   
2/5/2001       831768    5/16/2008 RN113    DELIVERING MEDIA DATA TO PORTABLE
COMPUTING DEVICES    US    10046933    10/26/2001    US 2003-0018581 A1      
RN113CA       Canada    2426958    10/26/2001          RN113jp       Japan   
2002-548951    10/26/2001       4298292    4/24/2009 RN114    GRAPHICAL USER
INTERFACE WITH MOVEABLE, MERGEABLE ELEMENTS    US    9663296    9/15/2000      
6857106    2/15/2005 RN114C1    DYNAMIC GRAPHIC USER INTERFACE    US    11039070
   1/19/2005    US 2005-0270307 A1    7818687    10/19/2010 RN115    SCHEDULED
RETRIEVAL, STORAGE AND ACCESS OF    US    9733698    12/8/2000    US
2002-0019990 A1    7565675    7/21/2009 RN115c1    SCHEDULED RETRIEVAL, STORAGE
AND ACCESS OF    US    12414544    3/30/2009    US 2009-0183212 A1    7721314   
5/18/2010 RN115c2    SCHEDULED RETRIEVAL, STORAGE AND ACCESS OF    US   
12768660    4/27/2010    US 2010-0268898 A1       RN115CA       Canada   
2393824    10/8/2000          RN115EP       EP    989238.1    12/8/2000         
RN115HK       Hong Kong    3101064.6    12/8/2000          RN115KR       Korea
   10-2002-7007370    12/8/2000       782255    11/28/2007 RN117    DIGITAL
AUDIO AND VIDEO PLAYBACK WITH PERFORMANCE COMPLEMENT TESTING    US    9488047   
1/20/2000       6611813    8/26/2003 RN118    INTERACTIVE DELIVERY OF MEDIA
USING DYNAMIC PLAYLIST GENERATION SUBJECT TO RESTRICTIVE    US    10021752   
10/29/2001       7689705    3/30/2010 RN118c1       US    12749177    3/29/2010
   US 2010-0241701 A1       RN119    SUBSCRIPTION MANAGEMENT    US    10630372
   7/30/2003    US 2005-0027545 A1    7805315    9/28/2010 RN120    MEDIA
SERVICE DELIVERY SYSTEM PROVIDING CONDITIONAL ACCESS TO MEDIA CONTENT FROM
VARIOUS    US    10786891    2/24/2004    US 2004-0261093 A1       RN120hk      
Hong Kong    6105939.7    2/24/2004       1089249    5/23/2006 RN120UK       GB
   517229.1    2/24/2004       GB2414320    8/22/2007 RN121    PARALLEL VIDEO
DECODING    US    10656537    9/5/2003    US 2005-0053157 A1    7627039   
12/1/2009 RN126    DIGITAL RIGHTS MANAGEMENT HANDLER AND RELATED    US   
10660302    9/10/2003       7681035    3/16/2010 RN126c1       US    12725298   
3/16/2010    US 2010-0235631 A1       RN129    DEVICES AND RELATED METHODS FOR
FACILITATING CONSUMER ACCESS TO PROTECTED DIGITAL CONTENT    US    11009539   
12/10/2004          RN131    SYSTEM AND METHOD FOR DISTRIBUTING PROTECTED AUDIO
CONTENT ON OPTICAL    US    10659985    9/10/2003       7685646    3/23/2010
RN132    METHOD AND APPARATUS FOR BUFFERING STREAMING MEDIA    US    10736452   
12/14/2004    US 2005-0132417 A1    7558806    7/7/2009 RN132GB       GB   
611856.6    12/14/2004       GB2424299    8/22/2007 RN139    CERTIFICATE BASED
DIGITAL RIGHTS MANAGEMENT    US    10736451    12/14/2003    US 2005-0132209 A1
   7185195    2/27/2007 RN139c1    CERTIFICATE BASED DIGITAL RIGHTS MANAGEMENT
   US    11710873    2/26/2007    US 2007-0226489 A1    7930764    4/19/2011
RN139DE       Germany    11 2004 002 470.6    12/14/2004       1.12004E+11   
12/30/2010 RN139GB       GB    611855.8    12/14/2004       2425383    5/15/2007
RN140    DIGITAL RIGHTS MANAGEMENT FOR CONTENT RENDERING ON PLAYBACK DEVICES   
US    10719981    11/21/2003    US 2005-0114896 A1    7882034    2/1/2011
RN140GB       GB    609943.6    11/11/2004       2423393    7/8/2008 RN141   
AUTO-NEGOTIATION OF CONTENT OUTPUT FORMATS USING A SECURE COMPONENT    US   
10736219    12/14/2003    US 2005-0132208 A1    7721111    5/18/2010 RN141c1   
AUTO-NEGOTIATION OF CONTENT FORMATS USING A SECURE COMPONENT MODEL    US   
12767727    4/26/2010    US 2010-0268965 A1       RN143    EVENT SCHEDULING   
US    10762218    1/21/2004    US 2005-0160367 A1       RN145    HIGH FREQUENCY
EMPHASIS IN DECODING OF ENCODED SIGNALS    US    10988873    11/15/2004    US
2005-0105622 A1       RN146    DIGITAL AUDIO SIGNAL COMPRESSION METHOD AND
APPARATUS    US    10988807    11/15/2004    US 2005-0063368 A1    7742926   
6/22/2010 RN146c1    DIGITAL AUDIO SIGNAL COMPRESSION METHOD AND APPARATUS    US
   12786358    5/24/2010    US 2010-0235174 A1       RN147    COMPACT SIGNAL
CODING METHOD AND APPARATUS    US    10964856    10/13/2004    US 2005-0080829
A1    7519520    4/14/2009 RN149    DATA COMPILATION SYSTEM AND METHOD    US   
11112021    4/22/2005    US 2006-0241955 A1    7617296    11/10/2009 RN151   
PLAYLIST COMPILATION SYSTEM AND METHOD    US    11112441    4/22/2005    US
2006-0242106 A1       RN152    PROVIDING SUBSCRIBED MEDIA CONTENT TO PORTABLE
MEDIA PLAYER DEVICES ASSOCIATED WITH SUBSCRIBERS    US    11618726    12/29/2006
   US 2008-0046262 A1       RN154    CONTEXT-ADAPTIVE MACROBLOCK TYPE
ENCODING/DECODING    US    10508597    9/21/2004    US 2005-0147160 A1   
7978765    7/12/2011 RN155    SYSTEM AND METHOD FOR OBTAINING AND SHARING MEDIA
CONTENT    US    11242223    10/3/2005    US 2006-0085351 A1       RN155ep      
EP    6816099.3    5/3/2008          RN155jp       Japan    2008-534620         
   RN155kr       Korea    10-2008-7010636             RN156    SYSTEM AND METHOD
FOR CACHING    US    11242339    10/3/2005    US 2006-0085349 A1       RN156ep
      EP    6816048    4/24/2008          RN156jp       Japan    2008-534605   
        

 

5



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue
date RN156kr       Korea    #1020087010637             RN157    SYSTEM AND
METHOD FOR SUPPLEMENTING A RADIO PLAYLIST WITH LOCAL CONTENT    US    11242315
   10/3/2005    US 2007-0079352 A1    7793823    9/14/2010 RN158    SYSTEM AND
METHOD FOR RELICENSING CONTENT    US    11242341    10/3/2005    US 2006-0085352
A1       RN159    SYSTEM AND METHOD FOR RELICENSING CONTENT    US    11322717   
12/30/2005    US 2006-0259436 A1       RN161    SYSTEM AND METHOD FOR ENABLING
AN ACTION    US    11322314    12/30/2005    US 2006-0259429 A1       RN162   
SYSTEM AND METHOD FOR AUTOMATICALLY TRANSFERRING DYNAMICALLY CHANGING CONTENT   
US    11322720    12/30/2005    US 2006-0265329 A1       RN163    SYSTEM AND
METHOD FOR GENERATING HOMOGENEOUS METADATA FROM PRE-EXISTING METADATA    US   
11397301    3/29/2006    US 2007-0078885 A1       RN166    LICENSE CONFIRMATION
VIA EMBEDDED CONFIRMATION CHALLENGE    US    11110303    4/19/2005    US
2006-0235802 A1       RN167    SYSTEM AND METHOD FOR TRANSFERRING PLAYLISTS   
US    11501169    8/7/2006    US 2007-0073727 A1       RN168    SYSTEM AND
METHOD FOR UPDATING PROFILES    US    11501200    8/7/2006    US 2007-0067309 A1
      RN174    SYSTEM AND METHOD FOR AUTOMATICALLY MANAGING MEDIA    US   
11501173    8/7/2006    US 2007-0073728 A1       RN180    SYSTEM AND METHOD FOR
SHARING PERSONAS    US    11500577    8/7/2006    US 2007-0073725 A1      
RN182c1    PERSONAL MEDIA DEVICE    US    13099115    5/2/2011    US
2011-0231572 A1       RN198    SYSTEM AND METHOD FOR RENDERING MULTIPLE USER
INTERFACES    US    11624977    1/19/2007    US 2008-0178112 A1       RN202   
METHOD AND APPARATUS FOR GENERATING APPLICATION PROGRAMS FOR MULTIPLE HARDWARE
AND/OR SOFTWARE    US    11265784    11/1/2005    US 2007-0174818 A1       RN210
   SYSTEMS AND METHODS FOR CONTROLLING STREAMING DATA    US    11444983   
6/1/2006          RN213    SYSTEMS AND METHODS FOR PROVIDING NOTIFICATION OF
STREAMING DATA    US    11444982    6/1/2006          RN218    COLLABORATIVE
PLAYLIST SYSTEM AND METHOD    US    11672741    2/8/2007    US 2008-0195239 A1
      RN219    SYSTEM AND METHOD FOR AUTOMATICALLY GENERATING A RESULT SET    US
   11506456    8/18/2006    US 2008-0046408 A1    7788249    8/31/2010 RN219c1
   SYSTEM AND METHOD FOR OFFERING COMPLEMENTARY PRODUCTS / SERVICES    US   
11619061    1/2/2007    US 2008-0046332 A1    8055639    11/8/2011 RN219c2   
SYSTEM AND METHOD FOR GENERATING REFERRAL FEES    US    11619042    1/2/2007   
US 2008-0046318 A1    7711725    5/4/2010 RN224    SYSTEM AND METHOD FOR
LOCATING AND CAPTURING DESIRED MEDIA CONTENT FROM MEDIA BROADCASTS    US   
10046341    10/29/2001       7987280    7/26/2011 RN224c1    SYSTEM AND METHOD
FOR LOCATING AND CAPTURING DESIRED MEDIA CONTENT FROM MEDIA BROADCASTS    US   
13161409    4/22/2011    US 2011-0246649 A1       RN225    SYSTEMS AND METHODS
FOR STREAMING DATA    US    11541780    10/2/2006          RN227    SYSTEM
AND/OR METHOD FOR ADJUSTING FOR INPUT LATENCY IN A HANDHELD DEVICE    US   
11450154    6/9/2006    US 2007-0087836 A1    7982739    8/6/1996 RN227c1   
APPARATUS AND METHOD FOR ADJUSTING FOR INPUT LATENCY IN AN ELECTRONIC DEVICE   
US    13183586    7/15/2011    US 2011-0270426 A1       RN229EP       EP   
6789425.3    8/7/2006          RN233o1    ADVANCED WATERMARKING SYSTEM AND
METHOD    US    12193709    8/18/2008    US 2009-0070587 A1       RN233o2   
ADVANCED WATERMARKING SYSTEM AND METHOD    US    12300980    8/18/2008    US
2010-0226523 A1       RN233o3    ADVANCED MULTI-CHANNEL WATERMARKING SYSTEM AND
METHOD    US    12193703    8/18/2008    US 2009-0074185 A1       RN233x   
ADVANCED MULTI-CHANNEL WATERMARKING SYSTEM AND METHOD    US    12300566       US
2010-0246810 A1       RN234    WEB MEDIA ASSET IDENTIFICATION SYSTEM AND    US
   11756588    5/31/2007    US 2008-0301280 A1    7890854    2/15/2011 RN234cn
      China    2.0088E+11    5/30/2008          RN234d1    WEB MEDIA ASSET ID
SYSTEM AND METHOD    US    13026960    2/14/2011    US 2011-0173523 A1      
RN234ep       EP    8831649.2    11/13/2009          RN234jp       Japan   
2010-510522    5/30/2010          RN234kr       Korea    tbd             RN235
   SYSTEM AND METHOD FOR COMBINING MEDIA DATA    US    11829672    7/27/2007   
US 2009-0028188 A1    8027365    9/27/2011 RN235cn       China   
2008-80107442.9             RN235ep       EP    8782237.5    7/23/2008         
RN235in       India    227/KOLNP/2010             RN235jp       Japan   
2010-518350             RN235kr       Korea    10-2010-7004091             RN236
   SYSTEM AND METHOD FOR DISTRIBUTING MEDIA DATA    US    11829616    7/27/2007
   US 2009-0031007 A1    7694006    4/6/2010 RN236cn       China   
2008-80107285.1    7/23/2008          RN236ep       EP    8796480.5    1/15/2010
         RN236in       India    246/KOLNP/2010             RN236jp       Japan
   2010-518349            

 

6



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN236kr       Korea    10-2010-7004093         
   RN241    DYNAMIC CONTENT INSERTION METHOD AND SYSTEM    US    11745617   
5/8/2007    US 2008-0281686 A1       RN243    METHOD AND SYSTEM FOR DEEP
METADATA POPULATION OF MEDIA CONTENT    US    12023648    1/31/2008   
US 2009-0198732 A1       RN243pct    METHOD AND SYSTEM FOR DEEP METADATA
POPULATION OF MEDIA CONTENT    PCT    PCT/US09/32108    1/27/2009          RN244
   SYSTEM AND METHODS FOR SELECTIVE ADVERTISING IN MEDIA CONTENT    US   
12853153    8/9/2010          RN247    TRACK SHUFFLING SYSTEM AND METHOD    US
   12034322    2/20/2008    US 2008-0215629 A1       RN249    METHOD AND SYSTEM
FOR IMPROVING THE QUALITY OF DEEP METADATA ASSOCIATED WITH MEDIA CONTENT    US
   12024567    2/1/2008    US 2009-0198700 A1    7840581    11/23/2010 RN250x1
   VARIABLE FIDELITY MEDIA PROVISION SYSTEM AND    US    12181316    7/28/2008
   US 2009-0030976 A1       RN250x2    ADAPTIVE VARIABLE FIDELITY MEDIA
DISTRIBUTION SYSTEM AND METHOD    US    12181310    7/28/2008   
US 2009-0031038 A1    7953882    5/31/2011 RN250x2d1    ADAPTIVE VARIABLE
FIDELITY MEDIA DISTRIBUTION SYSTEM AND METHOD    US    13092853    4/22/2011   
US 2011-0196942 A1       RN251    SYSTEM AND METHOD FOR CONFIGURING A CLIENT
ELECTRONIC DEVICE    US    11767825    6/25/2007    US 2008-0059567 A1   
8095626    1/10/2012 RN251c1    SYSTEM AND METHOD FOR CONFIGURING A CLIENT
ELECTRONIC DEVICE    US    13347536    1/10/2012          RN251ca       Canada
   2688476    5/30/2008          RN251cn       China    2.0088E+11    1/29/2010
         RN251ep       EP    8756509.9    12/8/2009          RN251jp       Japan
   2010-510513    3/18/2010          RN251kr       Korea    10-2009-7024881   
11/27/2009          RN261    SYSTEMS AND METHODS FOR CONTENT PLAYBACK AND
RECORDING    US    12483107    6/11/2009    US 2009-0319807 A1       RN270pr   
                  RN290    DISPLAY WINDOW CONTROL SYSTEM AND METHOD    US   
12722443    3/11/2010    US 2010-0217993 A1       RN301    API-ACCESSIBLE MEDIA
DISTRIBUTION SYSTEM    US    11848844    8/31/2007    US 2008-0059483 A1      
RN301ep       EP    7841746.6    8/31/2007          RN301jp       Japan   
2009-526938             RN301kr       Korea    10-2009-7006670             RN302
   API-ACCESSIBLE MEDIA DISTRIBUTION SYSTEM    US    11848811    8/31/2007    US
2008-0059434 A1       RN303jp       Japan    2009-527605             RN303kr   
   Korea    10-2009-7007036             RN306    SYSTEM AND METHOD FOR
AUTOMATICALLY CREATING A MEDIA ARCHIVE FROM CONTENT ON A RECORDING MEDIUM    US
   12332121    12/10/2008    US 2009-0148125 A1       RN307    SYSTEM AND METHOD
FOR AUTOMATICALLY CREATING A MEDIA ARCHIVE FROM CONTENT ON A RECORDING MEDIUM   
US    12332110    12/10/2008    US 2009-0150409 A1       RN310    SECURE MEDIA
PATH SYSTEM AND METHOD    US    12560287    9/15/2009    US 2010-0071071 A1   
8074286    12/6/2011 RN311    RE-HEADERER SYSTEM AND METHOD    US    12716202   
3/2/2010    US 2010-0223327 A1       RN311pct       PCT    PCT/US10/25977   
3/2/2010          RN312    MULTI-OUT MEDIA DISTRIBUTION SYSTEM AND METHOD    US
   12838325    7/16/2010    US 2011-0276712 A1       RN323    MOBILE MEDIA PLAY
SYSTEM AND METHOD    US    12560826    9/16/2009    US 2011-0066843 A1      
RN326    METHOD AND SYSTEM FOR PROVIDING AN OPINION AND AGGREGATING OPINIONS
WITH MOBILE TELECOMMUNICATION DEVICE    US    10477164    11/7/2003    US
2004-0235460 A1    7319863    1/15/2008 RN327    METHOD AND SYSTEM FOR
COLLECTING AND DISPLAYING AGGREGATE PRESENCE INFORMATION FOR MOBILE MEDIA
PLAYERS    US    10477049    11/7/2003    US 2004-0172481 A1    7433922   
10/7/2008 RN328    DIGITAL MEDIA CONTENT DISTRIBUTION    US    11157481   
6/21/2005    US 2007-0005503 A1       RN329    MEDIA PLAYING ON A PORTABLE MEDIA
PLAYER INCLUDING SHOP AND PLAY REMOTE MEDIA    US    11971043    1/8/2008    US
2008-0189255 A1       RN330    METHOD AND SYSTEM FOR UPDATING MEDIA LISTS IN
PORTABLE MEDIA DEVICES    US    12165277    6/30/2008    US 2009-0006542 A1   
   RN333    SYSTEM AND METHOD FOR SEAMLESSLY JOINING MULTICAST SESSION    US   
9689428    10/12/2000       6973081    12/6/2005 RN337    METHOD FOR PROVIDING
MULTIMEDIA DATA VIA COMMUNICATION NETWORK    US    11190800    7/27/2005      
7480314    1/20/2009 RN337au       Australia    2005265464    1/16/2007      
AU2005265464    12/18/2008 RN337cn       China    PCT/KR2005/002447    7/28/2005
        

 

7



--------------------------------------------------------------------------------

RN

  

Title

   jurisdiction    serial number    filing date   

earliest US publication
number

   patent number    issue date RN337ep       EP    5780753.9    1/17/2007      
   RN337id       Indonesia    W00200700241    1/24/2007       ID 0 020 942   
4/17/2008 RN337in       India    74/MUMNP/2007    1/17/2007       236464   
10/30/2009 RN337kr2       Korea    10-2005-0068201    7/27/2005      
10-0606281-00-00    7/21/2006 RN339cn       China    2.0068E+11    7/12/2007   
   ZL200680002228.8    9/23/2009 RN339id       Indonesia    W00200702231   
1/11/2006       P0027182    12/9/2010 RN339in       India    2617/KO LNP/2007   
7/12/2007          RN340    METHOD AND SYSTEM FOR INTERWORKING PLURALITY OF
APPLICATIONS    US    11813295    7/3/2007          RN340cn       China   
200680001968.X    7/9/2007       ZL200680001968.X    7/29/2009 RN340id      
Indonesia    W00200702094    6/27/2007       ID 0 022 272    11/6/2008 RN340jp
      Japan    2007-550303    7/6/2007       4818278    9/9/2011 RN340kr      
Korea    10-2005-0002696    1/11/2005       10-0616157-00-00    8/18/2006 RN341
   METHOD AND SYSTEM FOR SERVICING BGM REQUEST AND FOR PROVIDING SOUND SOURCE
INFORMATION    US    11831212    7/31/2007          RN341kr1       Korea   
10-2006-0079150    8/22/2006       10-0811600-00-00    3/3/2008 RN341kr2      
Korea    10-2006-0072162    7/31/2006       10-0850321-00-00    7/29/2008 RN342
   METHOD FOR PROVIDING CALLER IDENTIFICATION SERVICE AND SYSTEM OF ENABLING THE
METHOD    US    11913522    11/2/2007          RN342ep       EP    6757622.3   
11/14/2007          RN342kr       Korea    10-2005-0044591    5/26/2005      
10-0821689-00-00    4/4/2008 RN343    METHOD OF PROCESSING AUDIO SIGNALS FOR
IMPROVING THE QUALITY OF OUTPUT AUDIO SIGNAL WHICH IS TRANSFERRED TO
SUBSCRIBER’S TERMINAL OVER NETWORK AND AUDIO SIGNAL PRE-PROCESSING APPARATUS   
US    12160090    7/3/2008          RN343id       Indonesia    W00200802255   
7/7/2008          RN343in       India    2710/KOL NP/2008    7/7/2008         
RN343jp       Japan    2008-549428    7/7/2008          RN343kr       Korea   
10-2006-0001902    1/6/2006       10-0760905-00-00    9/17/2007 RN343kr2      
Korea    10-2006-0001901    1/6/2006       10-0785471-00-00    12/6/2007 RN348cn
      CN    200580010794.9          ZL200580010794.9    RN348id       ID   
W00200602669          ID 0 021 257    RN348in       IN    1206/MUMNP/2006      
   220636    RN348kr       KR    10-2004-0021669          10-0584001-00-00   
RN350cn       CN             200680035907.5    RN350in       IN   
2573/DELNP/2008             RN350kr       KR    10-2005-0091846         
10-0757858-00-00    RN365kr       KR    10-2001-0057006         
10-0440673-00-00    RN374kr       KR    10-2004-0082259         
10-0689669-00-00    RN380kr       KR    10-2006-0017579             RN401c1   
METHOD FOR SELLING CONTENT OVER A NETWORK    US    11762361    6/13/2007   
US 2007-0299738 A1    7734511    6/8/2010 RN401c2    METHOD FOR SELLING CONTENT
OVER A NETWORK    US    12794624    6/4/2010    US 2010-0250401 A1       RN406
   CONTENT RECOMMENDATION DEVICE WITH AN ARRANGEMENT ENGINE    US    10861133   
6/4/2004    US 2005-0021420 A1    7716220    5/11/2010 RN406EP       EP   
3012731    6/4/2003          RN406JP       Japan    JP2006-508269    6/3/2004   
   4723481    4/15/2011 RN407    CONTENT RECOMMENDATION DEVICE WITH USER
FEEDBACK    US    10861154    6/4/2004    US 2005-0076093 A1    7337458   
2/26/2008 RN407EP       EP    3012729.4    6/4/2003          RN407JP       Japan
   JP2006-508270    6/3/2004          RN408    METHOD OF PROVIDING CONTENT ITEMS
   US    11540578    10/2/2006    US 2007-0106672 A1    7756880    7/13/2010
RN408c1    METHOD OF PROVIDING CONTENT ITEMS    US    12829932    7/2/2010    US
2010-0274849 A1       RN408CN       China    CN200610148432.2    11/8/2006      
   RN408EP       EP    5024286.6    11/8/2005          RN408JP       Japan   
JP2006302857    11/8/2006          RN409cn       China    CN200480027788.X   
9/10/2004       200480027788    3/12/2010 RN409EP       EP    3021748.3   
9/25/2003          RN409jp       Japan    2006-527304    9/10/2004       4503018
   4/30/2010 RN410EP       EP    5003085.7    2/14/2005          RN411EP      
EP    5003086.5    2/14/2005          RN414ep       EP    4701123.4    8/8/2005
         RN414kr       Korea    2003-0001330    8/8/2005       754439    RN414us
   PREPROCESSING OF DIGITAL AUDIO DATA FOR IMPROVING PERCEPTUAL SOUND QUALITY ON
A MOBILE PHONE    US    10753713    1/8/2004       7430506    9/30/2008 RN415ep
      EP    3751533.5    10/14/2003       1554717    8/24/2011 RN415kr      
Korea    10-2002-0062507    10/14/2002       10-0841096-00-00    6/18/2008
RN416kr       Korea    10-2006-0073290    8/3/2006          RN417kr       Korea
   10-2006-0091005    9/20/2006         

 

8



--------------------------------------------------------------------------------

Exhibit A

PART 2

 

RN

  

jurisdiction

  

serial number

   filing date   

publication number

  

patent number

RN010    US    9575403    5/22/2000       RN010pct    PCT    PCT/US01/16298   
5/18/2001       RN011    US    9575405    5/22/2000       RN011PCT    PCT   
PCT/US01/16299          RN014c1    US    11823097    6/25/2007    US
2008-0134051 A1    RN014PCT    PCT    PCT/US01/16230          RN015    US   
9300139    12/22/2004       RN018c2    US    12786342    5/24/2010    US
2010-0277649 A1    RN018pct    PCT    PCT/US00/18182          RN019PCT    PCT   
PCT/US00/18386          RN020pct    PCT    PCT/US00/18390          RN021pct   
PCT    PCT/US00/18228          RN022PCT    PCT    PCT/US01/12222          RN023
   US    9550545    4/14/2000       RN023d1    US    11159885    6/23/2005    US
2005-0240297 A1    RN023pct    PCT    PCT/US01/          RN024PCT    PCT   
PCT/US00/42392          RN027c3    US    11105305    4/13/2005       RN029c1   
US    8707773          RN029jp    Japan    216168/1994    9/9/1994      
RN030c1c1    US    9653973          RN030pct    PCT    PCT/US95/14765         
RN049PCT    PCT    PCT/US01/16297          RN051    US    9710062    11/8/2000
      RN051c1    US    11115807    4/26/2005       RN054c1    US    11401516   
4/11/2006    US 2006-0182356 A1    RN055c1    US    11540065    9/29/2006      
RN057PR    US    60174518          RN062C1    US    11352944    2/13/2006      
RN066    US    10056262    1/23/2002    US 2003-0139966 A1    RN067pr    US   
60351161          RN069    US    60367032         

 

9



--------------------------------------------------------------------------------

 

RN

  

jurisdiction

  

serial number

   filing
date   

publication number

  

patent number

RN069PCT    PCT    PCT/US03/07884          RN070PCT    PCT    PCT/US03/07472   
      RN070pr    US    60367075          RN071    US    10143695    5/9/2002   
US 2003-0212804 A1    RN072    US    10185526    6/26/2002       RN073    US   
10668824    9/22/2003    US 2004-0205811 A1    RN073pr    US    60413160      
   RN076PR    US    60408209          RN077c1    US    11846493    8/28/2007   
   RN079PCT    PCT    PCT/US03/12847    4/22/2003       RN079PR    US   
60375289          RN081p1    US    60414120          RN081p2    US    60415447
         RN082au    Australia    199894011    9/21/1998       750272 RN082bg   
Bulgaria    104353    9/21/1998       65408 RN082hu       HU0101023         
RN082pct    PCT    PCT/US98/19618          RN083c2    US    12555727   
9/10/2009    US 2010-0225805 A1    RN084PCT    PCT    PCT/US04/00723         
RN086    US    10355970    1/31/2003    US 2004-0153647 A1    RN088c1    US   
11845732    8/27/2007       RN088PCT    PCT    PCT/US2004/005125         
RN089PR    US    60451975          RN091    US    10508568    9/21/2004    US
2005-0105889 A1    RN092pct    PCT    PCT/US03/07882    3/12/2003       RN092pr
   US    60366835    3/22/2002       RN093    US    10430583    5/6/2003    US
2004-0223054 A1    RN093EP    EP    4751321.3          RN093PCT    PCT   
PCT/US04/13901    5/6/2004       RN095    US    10424490    4/24/2003      
RN096C1    US    11823096    6/25/2007       RN097PCT    PCT    PCT/US05/24271
   7/8/2005       RN097PR    US    60464068          RN099hk    Hong Kong   
5111247.3    3/12/2003       RN099pct    PCT    PCT/US03/07884    3/12/2003   
   RN099pr    US    60367032          RN100    US    10836646    4/30/2004    US
2005-0108176 A1   

 

10



--------------------------------------------------------------------------------

 

RN

  

jurisdiction

  

serial number

   filing date   

publication number

  

patent number

RN100PR    US    60467249          RN101PR    US    60482424          RN102PR   
US    60482390          RN103    US    10877828    6/24/2004    US 2005-0044223
A1    RN103PR    US    60482388          RN104EP    EP   

EP20030762992

20030612

   6/12/2003       EP01649697 RN104PCT    PCT    PCT/US03/18963          RN105
   US    10449863    5/30/2003    US 2004-0243922 A1    RN106    US    10335551
   12/31/2002    US 2004-0128531 A1    RN106EP    EP    3808619.5    12/31/2003
      RN106PCT    PCT    PCT/US03/41669    12/31/2003       RN109PR    US   
60484018          RN110de    Germany    911842.3    2/16/2000       1155402
RN110pct    PCT    PCT/US00/04012    2/16/2000       RN111C1    US    11040787
         RN112    US    9777500    2/5/2001       RN112auD1    Australia   
2007201307    3/27/2007       RN112PCT    PCT    PCT/US01/03675    2/5/2001   
   RN112pr    US    60180248    2/4/2000       RN113EP    EP    1988476.6   
10/26/2001       RN113PCT    PCT    PCT/US01/51140          RN115JP    Japan   
2001-544125    12/8/2000       RN115pr    US    60169587    12/8/1999      
RN116PR    US    60244059          RN117PCT    PCT    PCT/US00/01701         
RN120PCT    PCT    PCT/US04/05593    2/24/2004       RN120PR    US    60450119
         RN128    US    10982704    11/5/2004       RN128PR    US    60518061   
      RN129PR    US    60529193          RN130    US    10783043    2/19/2004   
   RN132c1    US    12498994          RN132PCT    PCT    PCT/US04/041654   
12/14/2003       RN134pr    US    60394524          RN139GBd 1    GB    710355.9
   5/31/2007       RN139pct    PCT    PCT/US04/42607    12/14/2004      
RN140PCT    PCT    PCT/US04/39371    11/11/2004       RN142PR    US    60511155
         RN144PR    US    60562669          RN145PR    US    60520163         

 

11



--------------------------------------------------------------------------------

 

RN

  

jurisdiction

  

serial number

   filing date   

publication number

  

patent number

RN146PCT    PCT    PCT/US05/24271          RN146PR    US    60587731         
RN147EP    EP    4795120.7    10/13/2004       RN147PCT    PCT    PCT/US04/33917
         RN147PR    US    60511155          RN148    US    11073365    3/4/2005
   US 2006-0200776 A1    RN150    US    11321748    12/29/2005    US
2007-0162876 A1    RN150PCT    PCT    PCT/US06/62768    12/29/2006      
RN152pct    PCT    PCT/US06/62769    12/29/2006       RN152PR    US    60754840
   12/29/2005       RN155pct    PCT    PCT/US06/38596          RN156pct    PCT
   PCT/US06/38496          RN157PCT    PCT    PCT/US06/38705          RN158pct
   PCT    PCT/US06/38708          RN159pct    PCT    PCT/US06/42144         
RN160    US    11322716    12/30/2005    US 2007-0174147 A1    RN160pct    PCT
   PCT/US06/42141          RN161pct    PCT    PCT/US06/42143    10/30/2006      
RN162pct    PCT    PCT/US06/42142          RN163pct    PCT    PCT/US07/65470   
      RN164    US    11624899    1/19/2007    US 2007-0247755 A1    RN164pct   
PCT    PCT/US07/60778    1/19/2007       RN164PR    US    60760531         
RN167PR    US    60705764          RN168pr    US    60705969          RN169PR   
US    60705747          RN171    US    11501165    8/7/2006    US 2007-0073726
A1    RN172    US    11501170    8/7/2006    US 2007-0061835 A1    RN172pct   
PCT    PCT/US06/30795          RN177    US    11500585    8/7/2006    US
2007-0061364 A1    RN178    US    11501203    8/7/2006    US 2007-0061309 A1   
RN179    US    11500586    8/7/2006    US 2007-0061759 A1    RN179pct    PCT   
PCT/US06/30825    8/7/2006       RN182    US    11501202    8/7/2006    US
2007-0058832 A1    RN182pct    PCT    PCT/US06/30900    8/7/2006       RN194PCT
   PCT    PCT/US05/12738    4/14/2005       RN195    US    11506449    8/18/2006
   US 2008-0046537 A1   

 

12



--------------------------------------------------------------------------------

 

RN

  

jurisdiction

  

serial number

   filing
date   

publication number

  

patent number

RN196    US    11506447    8/18/2006    US 2008-0046543 A1    RN203pr    US   
60711039    8/18/2005       RN221    US    11456358    7/10/2006    US
2008-0010135 A1    RN227pr    US    60711039    8/18/2005       RN228    US   
11045424    1/27/2005    US 2006-0167956 A1    RN229    US    11499996   
8/7/2006    US 2007-0033402 A1    RN229pct    PCT    PCT/US06/30504    8/7/2006
      RN233o1pct    PCT    PCT/US08/09888    8/18/2008       RN233o2pct    PCT
   PCT/US08/09919    8/18/2008       RN233o3pct    PCT    PCT/US08/73532   
8/18/2008       RN233PR    US    60956545    8/17/2007       RN233y    US   
PCT/US08/09887    8/18/2008       RN233z    US    PCT/US08/09917    8/19/2008   
   RN234pct    PCT    PCT/US08/65337    5/30/2008       RN235br    Brazil   
PI0814131-2    3/26/2010       RN235pct    PCT    PCT/US08/70861    7/23/2008   
   RN236br    Brazil    PI0814173-8    3/29/2010       RN236pct    PCT   
PCT/US08/70859    7/23/2008       RN242pr    US    60986821    11/9/2007      
RN244pct    PCT    PCT/US09/33539    2/9/2009       RN244pr    US    61065053   
2/7/2008       RN247pr    US    60890708    2/20/2007       RN249pct    PCT   
PCT/US09/32085    1/27/2009       RN250pr    US    60952031    7/26/2007      
RN251pct    PCT    PCT/US08/65283    5/30/2008       RN260pr    US    60941526
   6/1/2007       RN261pct    PCT    PCT/US09/47089    6/11/2009       RN261pr
   US    61095249    9/8/2008       RN290pct    PCT    PCT/US08/10711   
9/11/2008       RN290pr1    US    60993386    9/11/2007       RN290pr2    US   
61002106    11/5/2007       RN301pct    PCT    PCT/US07/77420    8/31/2007      
RN301pr    US    60842056    8/31/2006       RN302pr    US    60843212   
9/8/2006       RN303    US    11852552    9/10/2007    US 2008-0077626 A1   
RN303cn    China    2.0078E+11          RN303ep    EP    7842126         
RN303pct    PCT    PCT/US07/77987    9/10/2007       RN303pr    US    60843166
   9/8/2006       RN306pct    PCT    PCT/US09/45026    5/22/2009      

 

13



--------------------------------------------------------------------------------

 

RN

  

jurisdiction

  

serial number

   filing date   

publication number

  

patent number

RN306pr    US    61012500    12/10/2007       RN307pct    PCT    PCT/US09/45028
   5/22/2009       RN307pr    US    61073794    6/19/2008       RN310pct    PCT
   PCT/US09/57022    9/15/2009       RN310pr    US    61097201    9/15/2008   
   RN311pr    US    61156799    3/2/2009       RN312pr    US    61331639   
5/5/2010       RN326pct    PCT    PCT/US02/14908    5/10/2002       RN326re   
US    12687061    1/13/2010       RN327pct    PCT    PCTUS0214594    5/10/2002
      RN329pr    US    60883987    1/8/2007       RN330pr    US    60947273   
6/29/2007       RN337pct    PCT    PCT/KR2005/002447    7/28/2005       RN339   
US    11813192    6/29/2007       RN339ep    EP    EP1839189          RN339jp   
Japan    tbd          RN340ep    EP    6700114.9    8/6/2007       RN340pct   
PCT    PCT/KR2006/000093    1/10/2006       RN342pct    PCT    PCT/KR2006/001662
   5/3/2006       RN343ep    EP    7700892.8    8/4/2008       RN343pct    PCT
   PCT/KR2007/000115    1/8/2007       RN346       10585455          RN346pct   
   PCT/KR2005/000014          RN348       11547065          RN348pct      
PCT/KR2005/000907          RN350pct       PCT/KR2006/003903          RN401    US
   10832186    4/26/2004    US 2005-0240487 A1    RN406c1    US    12777102   
5/10/2010       RN406cn    China    200480015378.3    6/3/2004      
200480015378.3 RN406PCT    PCT    PCT/EP2004/006017    6/3/2004       RN407PCT
   PCT    PCT/EP2004/006018    6/3/2004       RN409    US    10572585   
3/20/2006    US 2007-0124791 A1    RN409PCT    PCT    PCT/EP04/10165   
9/10/2004       RN410pct    PCT    PCT/EP06/000769    1/30/2006       RN411PCT
   PCT    PCT/EP06/000768    1/30/2006       RN414pct    PCT    PCT/KR04/00023
   1/9/2004       RN415pct    PCT    PCT/KR2003/02117    10/14/2003      
RN415us    US    10686389    10/14/2003      

 

14



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement, dated as of                      ,
20         (the “Agreement”), is made between                      (“Assignee”),
and                      (“Assignor”).

The parties agree as follows:

1. Assignor hereby assigns to Assignee all right, title and interest in and
under the Patent License Agreement between RealNetworks, Inc. and Intel
Corporation, dated as of January 26, 2012 (the “License”) as of
                    (“Effective Date”).

2. Assignee hereby accepts the foregoing assignment of all right, title and
interest in and under the License and hereby assumes all duties, limitations,
and obligations of Assignor in and under the License and agrees to be bound by
the terms of the License in all respects. Nothing in this Agreement shall be
deemed to release or otherwise affect the liability of Assignor for the failure
of Assignor to perform any of its duties and obligations under the License prior
to the date of this Agreement.

3. This Agreement will be binding upon and inure to the benefit of Assignee and
Assignor and their respective successors and assigns.

4. This Agreement is governed by, and shall be construed and enforced in
accordance with, the laws of                     , without reference to rules
governing choice of laws. If a lawsuit is filed that arises out of this
Agreement, the prevailing party, as determined by the court, shall be entitled
to recover its reasonable attorneys’ fees, expenses and costs from the other
party.

5. This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, but all of which will constitute one agreement.

IN WITNESS WHEREOF, each of Assignor and Assignee has caused this Agreement to
be signed by its duly authorized officer as of the date first written above.

 

ASSIGNOR:

      ASSIGNEE:

By:

  

 

      By:   

 

Name:

  

 

      Name:   

 

Title:

  

 

      Title:   

 

 



--------------------------------------------------------------------------------

Exhibit C

CHANGE OF CONTROL PROVISIONS



--------------------------------------------------------------------------------

Exhibit C

CHANGE OF CONTROL PROVISIONS

Terms not otherwise defined in this Exhibit C have the meanings set forth in the
Patent License Agreement (the “Agreement”).

 

1. Definitions.

 

1.1 “Action” means any actual or asserted judicial or administrative proceeding,
claim or litigation alleging patent infringement with respect to the products
and services of Licensee or Licensor as those products and services exist as of
the Effective Date. Any actual or asserted judicial or administrative
proceeding, claim or litigation alleging patent infringement will be an “Action”
under the Agreement if it (a) is commenced during the *** period beginning on
the Effective Date, or (b) seeks damages for infringement allegedly arising
during the *** period beginning on the Effective Date.

 

1.2 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.

 

1.3 “Allowed Assignee” means only if and to the extent that the transfer or
deemed transfer resulting from such Change of Control, Change of Character or
Permitted Assignment is permitted under Section 2.5:

 

  (a) Licensee in the case of an assignment or transfer or deemed assignment or
transfer resulting from a Change of Control in which Licensee survives the
Change of Control, including without limitation a Change of Control by operation
of law in which Licensee is a surviving entity, by acquisition of securities of
Licensee, by a merger in which Licensee is the surviving entity in the merger,
by contract or otherwise;

 

  (b) the surviving entity in the case of an assignment or transfer or deemed
assignment or transfer resulting from a merger in connection with a Change of
Control in which the Licensee is not the surviving entity in such merger;

 

  (c) Licensee in the case of a Change of Character; or

 

  (d) the assignee or transferee or deemed assignee or transferee in any
Permitted Assignment.

 

1.4 “Annual Product Volume Growth Cap” shall mean, with respect to Licensee
Media Products and Licensee Products (in units), the number of units that were
licensed under the Agreement (or that would have been licensed under this
Agreement before the Effective Date) during the four fiscal quarters preceding
the applicable Transfer (the “Product Volume Baseline”) increased by the greater
of

 

***

Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(i) *** of the Product Volume Baseline or (ii) ***. For clarity and
notwithstanding the foregoing, no subsequent Transfer will be deemed to result
in an Annual Product Growth Cap greater than that as calculated from any
preceding Transfer.

 

1.5 “Annual Services Revenue Growth Cap” shall mean, with respect to the revenue
(calculated as the higher of either the actual value received, including all
bargained-for consideration, and the fair market value of non-cash
consideration) for Licensee Services which were licensed under the Agreement (or
that would have been licensed under this Agreement before the Effective Date)
during the four fiscal quarters preceding the applicable Transfer (the “Services
Revenue Baseline”), up to the greater of (i) *** of the Services Revenue
Baseline, or (ii) ***. For clarity and notwithstanding the foregoing, no
subsequent Transfer will be deemed to result in an Annual Services Revenue
Growth Cap greater than that for the same period as calculated from any
preceding Transfer.

 

1.6 “Annual Services User Growth Cap” shall mean, with respect to the number of
recipients of those Licensee Services licensed under the Agreement (or that
would have been licensed under this Agreement before the Effective Date)
(“Users”) during the four fiscal quarters preceding the applicable Transfer (the
“User Baseline”), up to the greater of (i) *** of the User Baseline, or
(ii) ***. For clarity and notwithstanding the foregoing, no subsequent Transfer
will be deemed to result in an Annual Services User Growth Cap greater than that
as calculated from any preceding Transfer.

 

1.7 “Change of Character” means that Licensee or any of its Subsidiaries,
whether through a transaction or series of related transactions, by operation of
law, merger, acquisition of assets or securities or otherwise, acquires all or
any portion of any other Person (“Character Change Event”) such that:

 

  (a) Licensee’s total market capitalization after the Character Change Event
exceeds the greater of *** US dollars ($***) or *** times Licensee’s total
market capitalization prior to such transaction(s) as reflected in the public
stock exchange(s) in which Licensee’s stock is primarily traded, based on the
average of the closing price of such stock on the last ten days on which such
exchange is open for trading prior to the day such acquisition is announced if
Licensee is and continues to be traded on a public stock exchange as compared to
the average closing price of such stock on the ten days on which such exchange
is open for trading immediately following the consummation of the Character
Change Event; or

 

  (b) In the event that Licensee’s stock is not publicly traded after the
consummation of the Character Change Event, the fair market value of all of the
capital stock or other equity interests (without duplication) in Licensee and
its Subsidiaries after consummation of the Character Change Event exceeds the
greater of *** US dollars ($***) or *** such fair market value prior to the
Character Change Event (with such fair market value

 

***

Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  before and after the Character Change Event being determined in good faith by
the board of directors or similar managing authority of Licensee or by the
independent accounting firm or investment banking firm described in the last
paragraph of this Section 1.7); or

 

  (c) Licensee’s and its Subsidiaries’ total assets after the transaction(s)
exceed the greater of *** dollars ($***) or *** times the previous assets of
Licensee and its Subsidiaries (calculated based on Licensee’s last regularly
prepared balance sheet before execution of the definitive agreement(s) that
contemplate(s) the transaction (or in the case of a series of related
transactions, the first of such transactions) and Licensee’s (including, if
applicable, Licensee’s pro rata ownership of the acquired entity) first balance
sheet prepared after the closing of the transaction (provided that, if such
balance sheets are not prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), then such balance sheets shall be
first adjusted to be in accordance with GAAP); or

 

  (d) Licensee’s and its Subsidiaries’ annualized gross revenue after the
transaction(s) exceeds the greater of *** dollars ($***) per year or *** times
the gross revenue generated by Licensee and its Subsidiaries over the four
(4) completed fiscal quarters immediately preceding the closing of such
transaction(s), in each case as determined from financial statements prepared in
accordance with GAAP. For purposes hereof, the annualized gross revenues of
Licensee and its Subsidiaries after the transaction(s) shall be the combined
annualized revenue of Licensee and its Subsidiaries (including Licensee’s pro
rata ownership of the revenues of the acquired entity, assets or operations)
during the four (4) completed fiscal quarters immediately preceding the closing
of such transaction(s), determined on a pro forma basis giving effect to the
transaction(s) as if the transaction(s) had occurred at the beginning of such
four-quarter period.

***

 

1.8 “Change of Control” means any transaction or series of related transactions
in which a Person or group of related Persons who do not Control Licensee before
such transaction or series of related transactions, obtain(s) Control by any
means, whether by operation of law, acquisition of securities, merger, contract,
or otherwise; except that with respect to any stockholder beneficially holding
25% or more of the outstanding stock of Licensee as of the date of the
Agreement, the acquisition of Control by such stockholder shall not be deemed a
Change of Control.

 

1.9 “Control” means (a) ownership of more than 50% of the outstanding stock or
securities entitled to vote for the election of directors or similar managing
authority of the subject Person, (b)ownership of more than 50% of the ownership
interest that represents the right to make decisions for the subject Person or
(c)

 

***

Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  any other ability to elect more than half of the board of directors or similar
managing authority of the subject Person, whether by contract or otherwise.

 

1.10 “Permitted Assignment” means a transaction or series of related
transactions in which a Person or group of related Persons who do not Control
Licensee before such transaction or series of related transactions, purchases
all or substantially all of Licensee’s assets.

 

1.11 “Transfer Date” means (a) with respect to a Change of Control or a
Permitted Assignment, the date on which the transaction (or in the case of a
series of related transactions, the last of such transactions) takes legal
effect and (b) with respect to a Change of Character, 30 days after the date on
which any one (1) of the tests set forth in Section 1.7 is satisfied.

 

2. Transfers upon Change of Control, Change of Character or Permitted Assignment
of Licensee.

 

2.1 Subject to the terms of this Exhibit C, the Agreement may be transferred or
assigned (or deemed transferred or assigned) to an Allowed Assignee *** in
connection with Changes of Control, Changes of Character and Permitted
Assignments of Licensee.

 

2.2 Following a transfer or assignment (or deemed transfer or assignment) of the
Agreement to an Allowed Assignee as permitted under this Exhibit C (each, a
“Transfer”):

 

  (a) The applicable Allowed Assignee will be deemed the “Licensee” under the
Agreement as of the effective date of, as applicable, the Change of Control,
Change of Character or Permitted Assignment; and

 

  (b) The limitations on Licensee Services, Licensee Media Products and Licensee
Products will hereby be automatically amended to include the further condition
that the products and services of the Allowed Assignee that are subject to the
Agreement include only those products and services for which substantially all
of the code is directly derived from, and which contain substantially the same
functionality as, the Licensee Services, Licensee Media Products and Licensee
Products of Licensee and its Subsidiaries that are subject to the Agreement on
the effective date of, as applicable, the Change of Control, Permitted
Assignment or Change of Character. For clarity, Licensee Services, Licensee
Media Products and Licensee Products will only include products and services for
which substantially all the code is derived from, and which contain
substantially the same functionality as, the Licensee Services, Licensee Media
Products and Licensee Products in existence as of the date of the first Change
of Control, Change of Character or Permitted Assignment and ***, but except as
expressly set forth in the Agreement, ***; and

 

*** Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  (c) The Agreement will extend only to that portion of an Allowed Assignee’s
Licensee Services each year (measured on each anniversary of the effective date
of the Transfer) until those Licensee Services exceed during that year the
greater of the Annual Services User Growth Cap or the Annual Services Revenue
Growth Cap; and

 

  (d) The Agreement will extend only to that portion of Allowed Assignee’s
annual volume of Licensee Media Products and Licensee Products (in units) each
year (measured on each anniversary of the effective date of the Transfer) until
the Licensee Media Products and Licensee Products exceed during that year the
Annual Product Volume Growth Cap.

 

2.3 After a Transfer, not more than once during every twelve (12) month period
and upon Licensor’s advance request of at least ten (10) days, any Allowed
Assignee will make its books and records related to the Annual Services Revenue
Growth Cap, Annual Services User Growth Cap, and Annual Product Volume Growth
Cap available for inspection by Licensor (or its successor in interest) or its
agents during normal business hours for the purpose of verifying the Licensee
Products and Licensee Services licensed under the Agreement.

 

2.4 After a Transfer:

 

  (a) Licensee shall, no less than 30 days after the applicable Transfer Date,
provide Licensor with written notice with a description of and the effective
date of the subject Change of Control, Change of Character, or Permitted
Assignment; and

 

  (b) Licensee shall, no less than 60 days after the applicable Transfer Date,
provide Licensor with written notice of the Transfer including (1) a list of the
Licensee Services, Licensee Products and Licensee Media Products made, used,
sold or otherwise distributed by Licensee and its Subsidiaries or the
immediately preceding Allowed Assignee and its Subsidiaries, as the case may be,
during the calendar year immediately preceding the subject Change of Control,
Change of Character, or Permitted Assignment, (2) the gross revenues from or
Users of (as applicable) each Licensee Service during the calendar year
immediately preceding the subject Change of Control, Change of Character, or
Permitted Assignment and (3) the volume (in units) of Licensee Products and
Licensee Media Products made, used, sold, or otherwise distributed by Licensee
and its Subsidiaries or the immediately preceding Allowed Assignee and its
Subsidiaries, as the case may be, during the calendar year preceding the
Transfer; and

 

  (c)

In connection with any Transfer that is a Permitted Assignment, the Allowed
Assignee must execute an assignment and assumption agreement with Licensee or
the immediately preceding Allowed Assignee, as the case may be, in the form
attached as Exhibit B to the Agreement and deliver a



--------------------------------------------------------------------------------

  signed copy of such assignment and assumption agreement to Licensor within 60
days after the Transfer Date.

 

2.5 The Agreement will automatically and immediately terminate upon:

 

  (a) Licensee’s failure to deliver written notice of a Change of Control,
Change of Character, or Permitted Assignment within 30 days after the applicable
Transfer Date as required by Section 2.4(a); or

 

  (b) Licensee’s failure to comply with Section 2.4(b) or 2.4(c).

 

2.6 If the then-current Allowed Assignee or one of its Subsidiaries (including,
for clarity, the original Licensee and its Subsidiaries after a Change of
Control, Change of Character or Permitted Assignment) commences an Action
against Licensor or any of its Affiliates, Licensor may immediately, upon
written notice to Allowed Assignee, suspend the terms of Sections 2 and 3 of the
Agreement with respect to the Licensed Patents until the Action is finally
withdrawn, settled or dismissed with prejudice prior to final judgment.

 

2.7 In the event of a Transfer, the rights granted to Licensee under Section 3
of the Agreement will hereby be automatically amended so that ***.

 

*** Indicates text has been omitted from this Exhibit pursuant to a confidential
treatment request and has been filed separately with the Securities and Exchange
Commission.